IN THE UNI'I`ED STATES DISTRIC'I` COUR'I`
FOR THE EASTERN DISTRIC'I` OF VIRGINIA
Richmond Division

ATLANTIC COAST PIPELINE, LLC,
Plaintiff,

v. Lead Case No. 3:17-cv-00814-JAG
Underlying Case No. 2118-cv-00058-JAG
Underlying Case No. 2:18-cv-004l7-JAG
1.52 ACRES, MORE OR LESS, IN NOTTOWAY
COUNTY, VIRGINIA, et al.,
Defendants.
OPINION
Atlantic Coast Pipeline, LLC (“Atlantic”), seeks to exercise its eminent domain powers
pursuant to Section 7(h) of the Natural Gas Act, 15 U.S.C. § 717f(h). On January 31, 2018,
Atlantic filed its Complaints in Condemnation to acquire certain easements for two underlying
cases. Atlantic subsequently served the defendants named in the two underlying cases personally
or through publication. On August 16, 2018, the Clerk entered default against all the defendants
who failed to respond in Underlying Case No. 2:18-cv~00058-JAG. On January 18, 2019, the
Clerk entered default against all the defendants who failed to respond in Underlying Case No.
2118~cv-004l7-JAG (the “Non-Responding Defendants”). Atlantic filed its Motion for Default
Judgment against the Non-Responding Defendants in Underlying Case No. 2:18-cv-00058-JAG
on August 20, 2018. Dk. No. 124. Atlantic renewed its Motion for Default Judgment against the
Non-Responding Defendants in Underlying Case No. 2:18-cv-00058-JAG and moved for default
judgment against the Non-Responding Defendants in Underlying Case No. 2:18-cv-004l7-JAG
on January 18, 2019. Dk. No. 477.

As a natural gas company in possession of a certificate of public convenience and

necessity from the F ederal Energy Regulatory Commission, Atlantic may condemn the property

interests at issue in this litigation and is thus entitled to have default judgment granted in its favor
against the Non-Responding Defendants. On February 14, 2019, the Court held a bench trial to
determine the just compensation owed to the Non-Responding Defendants for the property
condemned
I- EM
After the bench trial, the Court finds the following facts:

A. Atlantic Is a Natural Gas Company in Possession of a Certg‘/icate of Public Convenience
and Necessity Issued by the FERC

Atlantic is an interstate natural gas company as defined by Section 2(a) of the Natural
Gas Act, 15 U.S.C. § 717 et seq. Atlantic is subject to the jurisdiction of the Federal Energy
Regulatory Commission (“FERC”) and is authorized to construct, own, operate, and maintain
pipelines for the transmission of natural gas in interstate commerce See 15 U.S.C. § 717; Dk.
No. 478-1, Memo. in Supp. of Atlantic’s Mot. for Default J., Ex. l, Decl. of Jedidiah Spratt
(“Spratt Decl.”) il 7.

Atlantic is in the process of constructing an approximately 600-mile underground
pipeline and related facilities for the purpose of transporting natural gas from West Virginia to
Virginia and North Carolina (the “ACP Project”). See Spratt Decl. 11 5. The ACP Project will
measure approximately 42 inches in diameter in West Virginia and Virginia, and 36 inches in
diameter in North Carolina. Certain extensions of the ACP Project will measure 20 inches in
diameter from Northampton County, North Carolina, to the City of Chesapeake, Virginia, and 16
inches in diameter in Brunswick County, Virginia, and Greensville County, Virginia, See Spratt
Decl. 1| 8. Natural gas transported by the ACP Project will serve multiple public utilities. See

Spratt Decl. 1| 9.

Atlantic filed an application for a certificate of` public convenience and necessity with
FERC on September 18, 2015, FERC Docket No. CP15-554-000, in which it sought permission
to construct the ACP Project and attendant facilities On October 13, 2017, FERC issued a
certificate of public convenience and necessity (the “FERC Certificate”) authorizing Atlantic to
construct and operate the ACP Project. (Comp. Ex. 2). See Spratt Decl. 1j 10; see also Spratt
Decl., Ex. A, the October 13, 2017 Certificate of Public Convenience and Necessity Issued by
the Federal Energy Regulatory Commission to Atlantic.

B. Atlantic .S"eeks to Condemn Certain Property Riglzts from the Defendants

Each of the Non-Responding Defendants for each underlying case owns a property
interest in the certain tracts of land sought to be condemned by Atlantic. See Dk. No. 1, 1[ 16
(2:18-cv-00058-JAG); Dk. No. 1, il 16 (2:18-cv-004l7-JAG). Atlantic filed its Complaints in
Condemnation to acquire easements from the Non-Responding Defendants for the two
underlying cases. See Dk. No. l, 11 2 (2:18-cv-00058-JAG); Dk. No. l, 11 2 (2:18-cv-004l7-
JAG). Specifically, Atlantic seeks to construct a portion of the ACP Project on the Properties
described in detail below. The ACP Project cannot be constructed until Atlantic acquires certain
permanent easements ‘(the “Perrnanent Easements”) and temporary easements (the “Temporary
Easements”) (collectively the “Easements”) on the Properties. The Easements are necessary for
constructing, maintaining, operating, altering, testing, replacing, and repairing the ACP Project.
See Dk. No. l, 11 16 (2:18-cv-00058-JAG); Dk. No. 1,1[ 16 (2:18-cv-00417-JAG).

The Perrnanent Easements to be taken on each Property include a permanent and
exclusive easement and right-of-way to construct, operate, maintain, replace, repair, remove, or
abandon the ACP Project and appurtenant equipment and facilities, as well as the right to change

the location of the installed pipeline within the area of the Perrnanent Easement as may be

necessary or advisable See Dk. No. l, il 18 (2:18-cv-00058-JAG); Dk. No. 1, 11 18 (2:18-cv-
00417-JAG).

The Temporary Easements will enable Atlantic to construct the ACP Project and engage
in restoration or clean-up activities. The Temporary Easements are requested as of the date of
authorized entry onto the Property and their use is required until all work, including restoration,
is complete. The Temporary Easements will be effective and condemned for a period not to
exceed five (5) years following Atlantic’s possession of the Easements. See Dk. No. l, il 19
(2:18-cv-00058-JAG); Dk. No. l, il 19 (2:18-cv-004l7-JAG).

1. Underlying Case Number 2.']8-cv-00058-JAG

The defendants Muneer Elahi, Robyn Shahid, Rodyn Shahid, Gary J. Maddox, Lairy
Skinner, Rodney Lionel Tillery, Valencia Tillery, Cynthia A. Thompson, Barry L. Skinner,
Kennedy Tyrone Skinner, Fletcher Skinner, Leroy Skinner, Andre Skinner, Damon Lovell
Tillery, Eunice Willis, Marie Rivers, Ronald Parker, Sudie V. Skinner, Terrelle Warren, Lloyd E.
Pettus, Ahmad Khalil Shy, Jr., the Unknown Heirs of Billy Earl Briggs, the Unknown Heirs of
Brenda D. Willis, the Unknown Heirs of Earlo White, the Unknown Heirs of Georgiana Willis
a/k/a Beatrice Willis a/k/a Beatrice Powell, the Unknown Heirs of Louise White, the Unknown
Heirs of Margaret Armstrong, the Unknown Heirs of` Mary B. White, the Unknown Heirs of
Thomas Willis, and the Unknown Heirs of` Viola Willis Sumler own real property located in the
City of Suffolk, Virginia, and more specifically a parcel composed of 1.00 acre, more or less,
and being more particularly described as the “first” tract of land described in that certain Deed
recorded in Deed Book 122, Page 412, recorded among the land records of the City of Suffolk,
Virginia, and as further identified as Parcel Identification No. 303677000 (27*3A) (the “Tillery

Property”). See Compl. 11 5, Dk. No. l (2:18-cv-00058-JAG).

Atlantic attempted to negotiate to acquire Easements over the Tillery Property for the
purpose of the construction of an interstate natural gas pipeline. See Spratt Decl. 1111 12-14.
Atlantic has settled with 90 known landowners for the Tillery Property. The remaining, active
defendants in this case are a mix of` known landowners and unknown heirs who collectively have
a roughly 41% ownership interest in the Tillery Property. Atlantic, despite negotiation efforts,
has been unable to acquire by contract, or has been unable to agree with the remaining
defendants as to the compensation to be paid for, the necessary easements to construct, operate,
and maintain a pipeline for the transportation of natural gas.

The area and dimensions of the Easements Atlantic seeks to condemn on the Tillery
Property are depicted in Exhibit 4 to the Complaint in Condemnation. See Dk. No. 1-4 (2:18-cv-
00058-JAG); see also Atlantic’s Trial Exhibit No. 3. Dk. No. 419. The precise legal rights that
make up the Easements Atlantic seeks to condemn in the Tillery Property are enumerated in
Atlantic’s Trial Exhibit No. 2. Dk. No. 419.

2. Underlying Case Number 2:18-cv-00417-JAG

The defendants Christopher T. Ashe, Glynis Marie Hill, Jacqueline Holland-Gatling,
Jackquelyn Abdul-Azim Stancil, and Michael Ashe own real property located in the City of
Suffolk, Virginia, as is more particularly described as Parcel Identification No. 152043000,
composed of l.43 acres, more or less, as is more particularly described as that certain tract
containing 2 acres as described in that certain deed recorded in Deed Book 148-B, Page 215,
Instrument #39, among the land records of the City of Suffolk, Virginia; less and except that
certain tract containing 0.42 acre, more or less, as described in that certain deed recorded in Deed
Book 229, Page 710, Instrument #1517; less and except that certain tract containing 0.15 acre,

more or less, as described in that certain deed recorded in Deed Book 190, Page 541, Instrument

#1782, all among the land records of the City of Suffolk, Virginia (the “Langston Property”).
See Compl. 1[ 5, Dk. No. l (2:18-cv-00417-JAG).

Atlantic attempted to negotiate to acquire Easements over the Langston Property for the
purpose of the construction of an interstate natural gas pipeline. See Spratt Decl. 1}1| 12-14.
There are 35 landowners who have already settled with Atlantic for the Langston Property. The
remaining, active defendants in this case are heirs who collectively have a roughly 8.555%
ownership interest in the Langston Property. Atlantic, despite negotiation efforts, has been
unable to acquire by contract, or has been unable to agree with the remaining defendants as to the
compensation to be paid for, the necessary easements to construct, operate, and maintain a
pipeline for the transportation of natural gas.

The area and dimensions of the Easements Atlantic seeks to condemn on the Langston
Property are depicted in Exhibit 4 to the Complaint in Condemnation. See Dk. No. 1-4 (2:18-cv-
00417-JAG); see also Atlantic’s Trial Exhibit No. 9. Dk. No. 419. The precise legal rights that
make up the Easements Atlantic seeks to condemn in the Langston Property are enumerated in
Atlantic’s Trial Exhibit No. 8. Dk. No. 419.

C. None of the Defendant Landowners Responded to Atlantic’s Complaint in Condemnation

Atlantic has properly served process on the Non-Responding Defendants and filed the
appropriate affidavits of service and certificates of proof by publication. See Dk. Nos. 477, 478.
The Non-Responding Defendants have not filed any responsive pleading and are thus in default.
See Dk. Nos. ll7, 476. Without gaining full access and rights from the Non~Responding
Defendants to the Easements that are necessary to the ACP Project, Atlantic cannot timely

complete construction of the ACP Project,

II. PROCEDURAL HISTORY
A. Underlying Case Number 2:18-cv-00058-JA G

Atlantic filed its Complaint in Condemnation in the above-captioned matter on January
31, 2018, See Dk. No. l (Case No. 2:18-cv-00058-JAG). On March 7, 2018, the Court
consolidated this underlying case with the lead case. See Dk. No. 36. On March 9, 2018, the
Court granted Atlantic’s Motion for Immediate Access, upon Atlantic’s payment of bond. See
Dk. No. 41. Atlantic did not request an entry of default for defendants Ahmad Khalil Shy, Jr., or
Lloyd E. Pettus. Atlantic has determined that these defendants are currently incarcerated.
Atlantic filed a motion to appoint a guardian ad litem (“GAL”) for these defendants on August
10, 2018. See Dk. No. lOl. The Clerk entered default against the Non-Responding Defendants
in this underlying case on August 16, 20]8. See Dk. No. 117. On August 30, 2018, the Court
appointed Matthew J. Yao, Esq. to represent the interests of Ahmad Khalil Shy, Jr., and Lloyd E.
Pettus as their GAL. See Dk. No. 131. Atlantic has renewed its pending Motion for Default
Judgment against these Non-Responding Defendants See Dk. Nos. 477, 478.

B. Underlying Case Number 2:18-cv-0041 7-JA G

Atlantic filed its Complaint in Condemnation in the above-captioned matter on August l,
2018, See Dk. No. l (Case No. 2:18-cv-00417-JAG). On August 8, 2018, the Court
consolidated this underlying case with the lead case. See Dk. No. 92. The Clerk entered default
against the Non-Responding Defendants in this underlying case on January 18, 2019. See Dk.
No. 476. Atlantic’s Motion for Default Judgment against the Non-Responding Defendants is

pending. See Dk. Nos. 477, 478.

III. DISCUSSION
A. Default Judgment

Under Rule 12(a) of the Federal Rules of Civil Procedure, a defendant must serve an
answer within 21 days after being served with the summons and complaint. Fed. R. Civ. P.
12(a). Rule 55 of the Federal Rules of Civil Procedure provides for the entry of a default
judgment when “a party against whom a judgment for affirmative relief is sought has failed to
plead or otherwise defend.” Fed. R. Civ. P. 55(a). A defendant in default admits the factual
allegations in the complaint. See Fed. R. Civ. P. 8(b)(6) (“An allegation - other than one
relating to the amount of damages _ is admitted if a responsive pleading is required and the
allegation is not denied.”); see also GlobalSantaFe Corp. v. Globalsantafe.com, 250 F. Supp. 2d
610, 612 n.3 (E.D. Va. 2003) (“Upon default, facts alleged in the complaint are deemed admitted
and the appropriate inquiry is whether the facts as alleged state a claim.”). As a result of the
Non-Responding Defendants’ failure to respond, the Clerk entered default against them on
August 16, 2018 and January 18, 2019. See Dk. Nos. 117, 476.

B. Atlantic Has the Right to Condemn
1. The Natural Gas Act Provides Atlantic with the Authority to Condemn

The Natural Gas Act provides Atlantic with the authority to condemn interests in
property where (i) Atlantic is the holder of a certificate of public convenience and necessity from
FERC and (ii) Atlantic and the landowner cannot agree on the compensation for the property
interest at stake:

When any holder of a certificate of public convenience and necessity cannot

acquire by contract, or is unable to agree with the owner of property to the

compensation to be paid for, the necessary right-of-way to construct, operate, and

maintain a pipe line or pipe lines for the transportation of natural gas . . . it may
acquire the same by the exercise of the right of eminent domain in the district

court of the United States for the district in which such property may be located,
or in the State courts.

15 U.S.C. § 717f(h).
2. Atlantic Has a Certificate ofPublic Convenience and Necessity

The FERC Certificate issued to Atlantic gives Atlantic the unequivocal power of eminent
domain, which includes the power to condemn any land, including the Easements, which is
necessary for the construction of the ACP Project, No fact can genuinely be in dispute as to the
issuance of the FERC Certificate or the contents therein because a certificate of public
convenience and necessity is a matter of public record and not subject to collateral attack. See E.
Tenn. Nat. Gas, LLC v. 1.28 Acres, No. l:06-cv-00022, 2006 U.S. Dist. LEXIS 24450, at *36-37
(W.D. Va. Apr. 26, 2006) (holding that the defendants could not use a condemnation action to
review the propriety of the issuance of a FERC certificate) (citing Williams Nat. Gas Co. v. Okla.
City, 890 F.2d 255, 264 (lOth Cir. 1989), cert. denied, 497 U.S. 1003 (1990)); see also Am.
Energ) Corp. v. Rockies Express Pipeline LLC, No. 2:09-cv-284, 2009 U.S. Dist. LEXIS 59972,
at *9 (S.D. Ohio July 14, 2009) (holding that “a district court lacks jurisdiction to review the
validity and/or conditions of a FERC certificate . . . [and] the function of the district court is not
to provide appellate review, but rather to provide for enforcement”).

Here, just as in 1.28 Acres, Atlantic has satisfied the first condition of Section 717f(h)
because FERC granted Atlantic a Certificate of Public Convenience. Based on the language of
the FERC Certificate and controlling case law, Atlantic has the power of eminent domain under
the Natural Gas Act and the right to the easements by eminent domain.

3. The Easement Rights Atlantic Seeks Are Necessary
Atlantic must acquire the Easements in order to install, construct, and maintain the ACP

Project, See Spratt Decl. il 7. The FERC-approved route for the ACP Project crosses the

Properties. See Dk. No. 1-4 (2:18-cv-00058-JAG); see also Atlantic’s Trial Exhibit No. 3 (Dk.
No. 419); Dk. No. 1-4 (2:18-cv-004l7-JAG); see also Atlantic’s Trial Exhibit No. 9 (Dk. No.
419). The ACP Project cannot be constructed without the Easements. See Spratt Decl. 1[ 16.

Thus, the Easements are necessary for the construction of the ACP Project, entitling
Atlantic to judgment on its right to condemn the Easements. See Transcon. Gas Pipeline Co.,
LLC v. Permanent Easement Totaling 2.322 Acres, No. 3:14-cv-00400-HEH, 2014 U.S. Dist.
LEXIS 122588, at *11 (E.D. Va. Sept. 2, 2014) (“Additionally, the FERC Certificate[] . . .
establishes that the property condemned in this matter is necessary for the construction,
operation, and maintenance of the pipeline at issue.”); Hardy Storage Co. v. Prop. Interests
Necessary to Conduct Gas Storage Operations, No. 2:07CV5, 2009 U.S. Dist. LEXIS 18124, at
*13-14 (N.D. W. Va. Mar. 9, 2009) (finding that a landowner’s challenge to the necessity of the
proposed easement constitutes an impermissible collateral attack).

4. Atlantic Carmot Acquire the Necessary Easements by Contract

Atlantic has been unable to reach an agreement with the Owners on the amount of
compensation for the Easements. See Spratt Decl. 111[ 12-15. Atlantic started negotiations to
acquire the Easements in 2016. See Spratt Decl. 1| 13. Atlantic, however, has been unable to
obtain the remaining interest in the Easements by contract. See Spratt Decl. 1111 15, 16; Hardy,
2009 U.S. Dist. LEXIS 18124, at *16 (finding that “[the condemnor] is not required by the
[NGA] or Rule 71.1 to engage in ‘good faith’ negotiations with the landowner”); E. Tenn.
Natural Gas, 2006 U.S. Dist. LEXIS 24450, at *28-29 (concluding that “[a]ll the [NGA] requires
is a showing that the plaintiff has been unable to acquire the property by contract or has been

unable to agree with the owner of the property as to the compensation to be paid”).

10

5. The Non-Responcling Defendants Are in Default

The named Non-Responding Defendants have failed to file an answer or response in the
time period required pursuant to Section 12(a) of the Federal Rules of Civil Procedure. As a
result, the Clerk entered default for the Non-Responding Defendants on August 16, 2018, and
January 19, 2019. See Dk. Nos. 117, 476. Accordingly, Atlantic is entitled to an order
confirming its right to condemn the Non~Responding Defendants’ Properties pursuant to the
authority conferred by 15 U.S.C. § 717f(h) and default judgment against the Non-Responding
Defendants. See, e.g., E. Term. Nat. Gas Co. v. Sage, 361 F.3d 808, 827-28 (4th Cir. 2004)
(citing cases); Columbia Gas Transmission Corp. v. An Easement to Construct, Operate, and
Maintain a 24-1nch Transmission Pipeline Across Properties in Greene Cty., 2007 U.S. Dist.
LEXIS 55422, at *9-10 (W.D. Va. July 31, 2007) (granting judgment where Columbia had
established that it Was a holder of a FERC certificate and no agreement with respect to just
compensation could be reached); Nw. Pipeline Corp. v. The 20’ x 1,430’ Pipeline Right of Way
Easement 50’ x 1,560’ Temp. Staging Area, 197 F. Supp. 2d 1241, 1243-44 (E.D. Wash. 2002)
(granting summary judgment as to validity of taking); Tenn. Gas Pipeline Co. v. New Englcmd
Power, C.T.L., Inc., 6 F. Supp. 2d 102, 104 (D. Mass. 1998) (granting motion for partial
summary judgment where the condemnor satisfied the elements of Section 717f(h)).

Atlantic has established that it holds a FERC Certificate and that it has been unable to
reach an agreement with the Non-Responding Defendants with respect to the Easements, there
can be no dispute that Atlantic has stated a legitimate claim and is entitled to condemn the Non-
Responding Defendants’ Properties. See Columbia Gas Transmissz`on, LLC v. 0. 85 Acres, More
or Less, in Harford Cty., 2014 U.S. Dist. LEXIS 125318, at * 17 (D. Md. Sept. 8, 2014) (granting

Columbia’s Motion for Partial Summary Judgment where the court determined that requirements

ll

of Section 717f(h) Were met); Columbia Gas Transmission, LLC v. 370.393 Acres, More or Less,
in Baltimore Cty., 2014 U.S. Dist. LEXIS 144055, at *15-16 (D. Md. Oct. 9, 2014) (same).
IV. JUST COMPENSATION

The only issue remaining is the just compensation that is owed to the remaining, active
defendants_made up of the Non-Responding Defendants and the defendants Ahmad Kha|il Shy,
Jr., and Lloyd E. Pettus. Ahmad Khalil Shy, Jr., and Lloyd E. Pettus are each represented by the
GAL, Matthew J. Yao, Esq. Atlantic offered evidence about the properties discussed above (the
“Subject Properties”) and the areas of the taking from each individual property, and the rights for
the Easements that Atlantic seeks to condemn.

The landowners have the burden of proving, by a preponderance of the evidence, the
amount of just compensation owed for the easements condemned by Atlantic, United States ex
rel. Tenn. Valley Auth. v. Powelson, 319 U.S. 266, 273 (1943); Bank of Edenton v. United States,
152 F.2d 251, 253 (4th Cir. 1945); Vector Pipeline LP v. 68.55 Acres of Land, 157 F. Supp. 2d
949, 952 (N.D. lll. 2001). Just compensation is measured from the point of view of the
landowner. The yardstick is what a landowner has lost, not what Atlantic has gained. Boslon
Chamber of Commerce v. City of Boston, 217 U.S. 189, 195 (1910); see also United States v.
Causby, 328 U.S. 256, 261 (1946) (“It is the owner’s loss, not the taker’s gain, which is the
measure of the value of the property taken.”). Courts apply the objective standard of fair market
value to determine what the landowner has lost When its property is condemned United States v.
564.54 Acres ofLand, 441 U.S. 506, 511 (1979). Fair market value is defined as the fair and
reasonable amount which could be attained in the open market at a voluntary sale. Id.

Where a taking is temporary in duration rather than perrnanent, then the condemning

authority “essentially takes a leasehold in the property,” and “the value of the taking is What

12

rental the marketplace would have yielded for the property taken.” United States v. Banisadr
Bldg. Joint Venture, 65 F.3d 374, 378 (4th Cir. 1995). If the condemnor is the only party to
admit evidence to the Court of the value of the real property taken, the Court may use that
evidence to determine the just compensation of the property and enter default judgment against
defendant landowners and award the defendants their just compensation as determined by the
condemnor. See Gulf Crossing Pipeline Co. LLC v. 86.36 Acres, No. 08-689, 2009 U.S. Dist.
LEXIS 4612, at *14-15 (W.D. La. Jan. 23, 2009).

Here, Atlantic offered evidence at trial as to the value of the Easements condemned
through its valuation expert, Corey Sell, and the appraisals that Mr. Sell prepared for each of the
Subject Properties. Atlantic offered the appraisal of (a) the Tillery Property as Atlantic’s Trial
Exhibit No. 11; and (b) the Langston Property as Atlantic’s Trial Exhibit No. 13. The appraisals
for each of the Subject Properties are proper evidence for the determination of just compensation
for the Subject Properties. See 86.36 Acres, 2009 U.S. Dist. LEXIS 4612, at *14-15.

A. The Tillery Property

The Tillery Property comprises 1.00 total acre of vacant land utilized for recreational
purposes The site will be encumbered by a proposed 50-foot-wide Permanent Easement
encompassing 0.10 acre and a Temporary Easement encompassing 0.03 acre. The value of the
Perrnanent Easement on the Tillery Property is $75.00, the damages to the remainder of the
Tillery Property is $0.00, and the total market rent for the Temporary Easement on the Tillery
Property is $15.00 - making the total appraised value of the parcel $90.00. Excluding Ahmad
Khalil Shy, Jr., and Lloyd E. Pettus, the Non-Responsive Defendants have a collective 39.93%
ownership interest in the Tillery Property. Accordingly, the just compensation for the Tillery

Property is 835.94.

13

The GAL’s answers on behalf of the defendants Ahmad Khalil Shy, Jr., and Lloyd E.
Pettus recommend that the Court accept and approve the settlement amount of 5250.00 offered
by Atlantic to Shy and Pettus. See Dk. Nos. 154, 155, 346.

B. The Langston Property

The Langston Property comprises 1.36 total acres of vacant, mostly wooded land. The
site will be encumbered by a proposed 50-foot-wide Perrnanent Easement encompassing 0.18
acre and a proposed Temporary Easement encompassing 0.003 acre. The value of the Permanent
Easement on the Langston Property is $783.00, the damages to the remainder of the Langston
Property is 30.00, and the total market rent for the Temporary Easement on the Langston
Property is 310.00 ~ making the total appraised value of the parcel $793.00. The Non-
Responsive Defendants have a collective ownership interest of 8.555% in the parcel.
Accordingly, thejust compensation for the Langston Property is $67.84.

v. Mu

For the foregoing reasons, the Court will grant Atlantic’s motion for default judgment
against the Non-Responsive Defendants in the two underlying cases. After Atlantic pays just
compensation to the Non-Responsive Defendants, Atlantic may take immediate possession of the
Easements across the Subject Properties identified in its Complaints in Condemnation for the
two underlying cases.

The Court will enter an appropriate Order.

Let the Clerk send a copy ofthis Opinion to all counsel of record.

 

Date: ij llloié 2019

chhmond,Vlrgmia 131 21 ?/

John A. Gibney, Jr. / /
United Statcs District Jud c

 

 

 

 

14

